Citation Nr: 0434398	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of throat 
cancer as a result of VA treatment from November 1995 to June 
1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
January 1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine.  In that decision, the RO denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability as a result of VA treatment in November 1995.  

This case was previously before the Board and was remanded to 
the RO in May 2001.

In May 2001, the Board remanded the case to the RO for 
additional evidentiary development.  In February 2003, the 
Board referred the case for an independent medical expert 
(IME) opinion regarding said § 1151 benefits issue.  An IME 
opinion was rendered in August 2004.  Thereafter, the IME 
opinion was provided appellant's representative, and the 
representative responded with additional written argument.  
The veteran and his representative were given the opportunity 
to waive RO review of this document.  They did waive RO 
consideration of the IME opinion.  The case is now ready for 
the Board's final appellate determination on said § 1151 
benefits issue. 

The Board notes that in October 2004, the appellant submitted 
a private physician's statement in support of his claim.  
This evidence was submitted with a waiver of RO jurisdiction, 
permitting the Board to consider it directly.  The Board has 
thus accepted it for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304(c) (2003).  


FINDINGS OF FACT

1.  The veteran was evaluated at a VA facility in 1995 
wherein biopsy results revealed koilocytic atypia.   

2.  The veteran was evaluated at a VA facility in May 1996 
and diagnosed with throat carcinoma.  

3.  The veteran underwent total laryngectomy, right radical 
neck node dissection and left neck dissection with pectoralis 
major muscle flap reconstruction at a VA Medical Center in 
June 1996.  

4.  The weight of the medical evidence is against the 
conclusion that the veteran sustained additional chronic 
disability as a result of the treatment and timing that 
ultimately resulted in the finding of throat cancer.

5.  The weight of the medical and other evidence of record is 
against the conclusion that the veteran's post-operative 
residuals of throat cancer were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  

6.  The preponderance of the evidence demonstrates that VA 
exercised the degree of skill and care ordinarily required of 
medical professionals in the same or similar circumstances 
based on the available information.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for post-operative residuals of throat 
cancer as a result of VA treatment from November 1995 to June 
1996 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 66 Fed. Reg. 46426-46434 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361 et seq.).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In a June 2001 letter, the RO provided the veteran notice of 
the evidence needed to substantiate his § 1151 claim.  

In the March 2002 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issue decided herein.

I.  Factual Background

VA clinical records reveal that the veteran was seen by his 
private physician for complaints of throat irritation in 
August 1995.  He reportedly was prescribed antibiotics and a 
nasal spray.  Thereafter, the veteran's symptoms continued 
and he was referred to the VA hospital in Manchester, New 
Hampshire.  After an initial visit with his primary care 
physician at that facility, the veteran was scheduled for a 
triple endoscopy on November 6, 1995.  The results of a 
barium swallow, panendoscopy and biopsy revealed a prominence 
of the right palatine tonsil, which was biopsied and showed 
an atypical change.  The veteran returned for follow-up on 
November 25, 1995, at which time he was advised that the 
biopsy results were consistent with a viral infection.  He 
was given medication.  Records reveal that he failed to 
report to VA clinics in February and March 1996.

The veteran continued to suffer from a sore throat through 
April 1996.  The veteran was referred to an otolaryngologist 
in May 1996 and a CAT scan showed an abnormal soft tissue 
mass involving the right lateral pharyngeal wall extending 
into the right aryepiglottic fold with right-sided lymph 
nodes.  The veteran was referred to the VA hospital where a 
panendoscopy was performed and confirmed the presence of an 
invasive squamous cell carcinoma.  The veteran was advised of 
his treatment options and elected to have surgery.  The 
surgery consisted of a total laryngectomy with right radical 
neck dissection, and left neck dissection with right 
pectoralis major flap reconstruction.  Surgery was done in 
June 1996.  Post-operatively, the veteran received radiation 
therapy.

In an April 1997 letter, S.P., M.D., indicated that the 
veteran had initially presented in the fall of 1995 with a 
complaint of something in his throat and a sense of neck 
fullness.  A referral to the VA hospital in Manchester showed 
the presence of atypical change.  Ultimately, cancer was 
found and surgery was done.  Dr. P. commented that the 
veteran appeared to have been diagnosed appropriately and 
treated with standards of care.  However, he noted the delay 
in the initial follow-up in 1995 subsequent to the finding of 
atypical cells.  While it was acknowledged that there was no 
diagnosis of cancer at that time, Dr. P. indicated that the 
question of follow-up and careful re- evaluation should have 
been raised given the persistence of the veteran's symptoms 
and the laboratory findings of atypia.  He suggested that the 
veteran might not have required such significant surgical 
manipulation had these questions been resolved sooner rather 
than later.

In an October 1997 written statement, addressed to 
appellant's attorney, Dr. P.  stated that he reviewed 
subsequent enclosures pertinent to the update on the 
veteran's clinical condition.  The records indicated an 
evaluation was conducted in April 1997 by radiation therapy 
follow-up.  The evaluation revealed that the veteran was 
clinically without evidence of disease.  The physician 
opined, in pertinent part, that: 

He had serious concerns about the case in that it would 
appear the evidence suggest that recurrent disease was 
impending by the pathology report noted above.  Additionally, 
the veteran had considerable morbidity from his disease in 
that he had dilatation of his esophagus intermittently and 
required exercising maneuvers for his neck due to limited 
range of motion.  He also had to apply creams for his dry 
skin.  The new biopsy suggested the possibility of cancer 
again.  

He further stated that in reviewing the entire case, if there 
had been more meticulous and closer follow-up, he opined that 
an earlier finding of cancer would have occurred, and the 
outcome would have been better than it would appear 
currently.  

In a February 1998 report, VA Oncologist, T.H., M.D., 
commented on specific allegations pertinent to the case.  In 
response to the allegation that medical personnel were 
negligent in failing to perform a proper panendoscopy and 
biopsy on November 6, 1995 and to properly interpret the 
results of this test.  Dr. H. stated, the report of the 
procedure was missing, so she could not properly evaluate the 
claim.  It was possible that the veteran's lesion was not 
visible at the time.  The pyriform sinus could be a very 
difficult area to visualize, and small tumors could be 
difficult to see.  The surgeon apparently saw an abnormality 
in the tonsil and felt that it could account for the 
veteran's symptoms.  This might have been reasonable, 
dependent on what the surgeon saw.  It was noted he had not 
appeared for Primary Care appointments in March and April 
1996.

In response to the allegation that medical personnel were 
negligent in failing to properly follow-up the results with 
reasonable and appropriate medical treatment.  Dr. H. stated, 
this was a valid claim.  A person with a history of smoking 
and drinking is at high risk for head and neck cancer, and 
the veteran should have been given return appointments for 
careful follow-up with SOPC.  Even if the sore throat were 
attributed to HPV infection of the tonsil, follow-up would 
have been warranted.  If the sore throat did not improve, the 
veteran should have had repeat endoscopy and/or CT of the 
neck.  

In response to the allegation that medical personnel were 
negligent in failing to recognize the serious and medical 
significance of the atypical change of the tonsil, Dr. H. 
stated this was incorrect.  The change in the tonsil was 
probably unrelated to the cancer that was later identified in 
the pyriform.  The condition of the tonsil was appropriately 
evaluated and treated.  

In response to the allegation that medical personnel were 
negligent in failing to recommend further examination, 
follow-up, biopsies, ENT's, and other medical treatment 
necessary for careful monitoring and reevaluation of symptoms 
failed to improve.  Dr. H. stated, this was correct.  

In conclusion, Dr. H. stated that because of critical 
information missing from the chart, she could not say with 
certainty if evidence for active cancer was present at the 
time of the initial evaluation in 1995.  She believed the 
veteran was justified in claiming that VA failed to make an 
early diagnosis of his throat cancer because of lack of close 
follow-up of his persistent sore throat.  Because of this, 
his cancer was probably diagnosed at a later stage than it 
would have been, and required more extensive treatment than 
it would have.  

In a February 1998 addendum, Dr. H. responded to the 
following:  Was the veteran's condition or medical outcome 
affected in any way by VA's failure to diagnose cancer during 
the period between November 1995 through May 1996?  Dr H. 
stated yes.  A small and potentially curable cancer had 
progressed to an advanced and probably incurable cancer.  If 
the VA had discovered the cancer sooner, would the veteran be 
better off?  Dr. H. stated yes.  The treatment required for 
the advanced cancer was much more debilitating, and his 
prognosis was worse.  

In a March 1998 statement, A.D., Jr., M.D., stated that it 
was common medical knowledge that smoking and alcohol were 
strong indicators of pathology and that head and neck cancer 
needed to be ruled out in such cases.  It was also common 
knowledge that the only way to combat this type of cancer was 
by making an early diagnosis so it therefore follows that an 
early diagnosis means better survival.  However, the veteran 
was noncompliant with follow-up, he did not follow-up with 
his GU appointment as well as noncompliant with his cessation 
of smoking, which added to his bad prognosis.  

In an April 1998 report, VA Oncologist, G.G., M.D. stated 
that he reviewed the entire case and the February 1998 report 
from Dr. H.  He opined that the care exercised by the VA 
physicians was appropriate.  Although smoking and drinking 
were well-recognized risk factors for head and neck cancer, 
the veteran appeared to have an infectious process as 
evidenced by his koilocytic atypia associated with HPV.  
Cancer was not entertained as part of the differential 
diagnosis at the time.  Interruptions in the veteran's 
follow-up care were largely the result of the veteran's not 
keeping scheduled appointments, which created delays that 
might have allowed disease progression.  

He opined that a reasonable standard of care was pursued at 
VA in following the koilocytic atypia.  This diagnosis might 
have been a "red herring" that diverted the clinicians from 
the true underlying malignant process.  If the VA physicians 
were misled by this diagnosis, most other similarly trained 
physicians might have been similarly deceived.  He further 
opined that it seemed likely that an earlier diagnosis might 
have led to a better outcome for the veteran.  However, the 
clinicians involved in the case did all they might have 
reasonably been expected to do given the available 
information.  

In a subsequent June 1998 report, Dr. G. stated that 
according to 5th Edition of DeVita Cancer Principles and 
Practice pp. 807, verrucous carcinoma is consistently 
difficult to diagnose and controversial in terms of origin 
and management.  It demonstrates keratinizing hyperplasia 
that technically is benign by routine histologic and 
cytologic criteria.  It is so difficult to diagnose and 
manage that multiple biopsies are usually necessary and an 
ongoing collaboration between ENT and pathology is required.  

If the veteran had been treated earlier (1995), the standard 
of care would have included radiation therapy and perhaps 
laser resection.  It is possible that the laryngectomy might 
have been avoided.  It was impossible to say exactly what 
size the tumor might have been in 1995.  Presumably, it was 
relatively small and could have been mistaken for chronic 
inflammation related to smoking and alcohol abuse.  The tumor 
could well have been missed in 1995 and still been within the 
standard of care since the underlying histology was verrucous 
carcinoma, which is notoriously difficult to diagnose.  

In a June 2000 report, the Chief Otolaryngology (Dr. V.), VA 
Medical Center in Boston stated that Dr. P.'s letter provided 
an accurate history of events related to the veteran's 
disease course.  However, his conclusion that the biopsy 
report of koilocytic atypia should have alerted the VA 
physicians to the possibility of cancer was erroneous.  The 
atypia was consistent with a viral infection, not cancer, and 
probably had the opposite effect.  

He stated that it was impossible to state with conviction 
whether or not the alleged delay in diagnosis materially 
affected the outcome.  Head and neck cancer was relatively 
slow in development, the pyriform sinus is a hidden area, 
difficult to examine, and even early T1 lesions might require 
laryngectomy, neck dissection and post operative radiation 
therapy.  

A February 2002 report from a VA Oncologist, M.A., M.D., 
presented after review of the complete medical records in the 
claims file.  The examiner concluded that the failure to 
perform a follow-up biopsy until June 1996 did not result in 
the need for additional surgical procedures to treat the 
veteran's throat cancer.  The veteran had multifocal and 
aggressive disease that only diagnoses correctly at advanced 
stages, and surgical management remained the same (radical 
surgical resection) whether he was stage T1 or T4..  
Furthermore, the failure to undertake further diagnostic 
studies to include further biopsy prior to June 1996 did not 
constitute not doing that which a reasonably prudent 
physician would have done under the same or similar 
circumstances.  

At the time of the veteran's initial referral, and to 
present, VA did not have the technology to differentiate 
between Koilocytic atypia, a historical pattern usually 
associated with HPV infection, and precancerous lesion with 
the propensity to transformation into frank malignancy.  In 
apparently earlier stages, there is no study or procedure, 
which is 100 percent accurate in excluding an advanced 
disease.  And even if the veteran had been seen three months 
earlier with a clinically apparent early stage of disease, 
the treatment remains the same, radical surgery followed by 
radiation therapy.  

An August 2004 report of an independent medical expert was 
presented after review of the complete medical records in the 
claims file.  The independent medical expert's responded to 
the following questions:  

With consideration the veteran's clinical symptoms and the 
presence of atypia on the November 1995 biopsy, did the 
failure to undertake further diagnostic studies, including 
further biopsy, prior to June 1996, constitute not doing that 
which a reasonably prudent physician would have done under 
the same or similar circumstances?  

Response: The appropriate work-up was done in this case.  The 
presence of atypia in the biopsy in November 1995 would not 
justify further diagnostic tests or any treatment 
intervention.  It would require six-month follow-up.  
Unfortunately, six months later biopsies showed invasive 
cancer.  However, "atypia" on biopsy is a general term and 
does not indicate which cases will evolve to invasive cancer; 
it just dictates the necessity of follow-up.  

Question:  Did the failure to perform a follow up biopsy 
until June 1996, result in the need for additional surgical 
procedures to treat the veteran's throat cancer?  That is, 
was the 1996 treatment more aggressive and invasive than it 
would have been had the cancer been detected earlier.  

Response:  The failure to perform biopsy until June 1996 did 
not alter the prognosis.  The interval between the original 
biopsy in November 1995 and the diagnosis of invasive cancer 
in May 1996 was short.  

II.  Legal Principles and Analysis

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in April 1999.  Because the 
claim was filed on or after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  The new law requires that the claimed 
additional disability be "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA' part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part 
as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable.

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.  
38 U.S.C.A. § 1151 (West 2003).

The are new regulations implementing 38 U.S.C.A. § 1151.  
These became effective September 2004.  See 66 Fed. Reg. 
46426-46434 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361 et seq.).  While the veteran has not been informed of 
these regulations, they essentially detail the statute.  As 
such, further development is not indicated.  There is no new 
standard provided, other than that for which notice has been 
given.  As such, the Board can proceed without prejudice to 
the veteran.

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151.  He contends his throat cancer should have 
been diagnosed earlier than it was because the biopsy 
performed at the VA facility in November 1995, which revealed 
atypia should have suggested the possibility of cancer and 
warranted additional testing and/or follow-up.  He contends 
that if his cancer had been diagnosed in November 1995, 
rather than in June 1996, he would not have required the 
extensive surgical procedures that were performed in June 
1996 after the discovery of his cancer.  

It is settled that the omission or failure by VA to diagnose 
or treat an underlying disease may be compensated under 38 
U.S.C.A. § 1151.  See VAOPGCPREC 5-2001.  This generally 
requires a showing that VA failed to diagnose and/or treat a 
preexisting disease or injury; that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and that the veteran 
suffered disability which probably would have been avoided if 
proper diagnosis and treatment had been rendered.  Id.  

In this case, the record discloses that a November 1995 
biopsy revealed the presence of atypia.  In May 1996, the 
veteran was diagnosed with possible cancer by a private 
physician.  In May 1996, VA diagnosed the veteran with throat 
cancer.  The veteran has attributed the progression of the 
diagnosis to the lack of follow-up treatment he received at a 
VA medical facility.  

In this case, the probative and persuasive evidence shows 
that the veteran did not incur any additional injuries as the 
result of medical or surgical treatment, received in November 
1995.  Rather, the medical evidence shows that the veteran 
presented to VA Medical Center in September 1995 with 
complaints of sore throat.  He was seen in SOPC and noted as 
having no dysphasia or regurgitation.  Physical examination 
revealed no lesions in the neck or oropharynx.  He was 
scheduled for a triple endoscopy in November 1995.  A biopsy 
of the right tonsil was conducted in November 1995 and 
interpreted as suspicious koilocytic atypia associated with 
human parvovirus (HPV).  Thereafter, he was informed of the 
risks and options for HPV infection.  The veteran was a no 
show for office visits scheduled in March and April 1996.  

In May 1996, the veteran presented to a private physician who 
diagnosed possible throat cancer.  In May 1996, a diagnosis 
of throat cancer was provided by VA.  In June 1996, he 
underwent intensive and appropriate treatment for his cancer, 
which was very advanced.  

In summary, the medical opinions of record appear in 
agreement with the fact that the biopsy performed in November 
1995 revealed suspicious atypia.  This treatment was proper.  
The veteran was recommended for a six-month follow-up based 
on the results of the biopsy.  Notwithstanding, Drs. P. and 
H. raised questions as to the initial follow-up subsequent to 
the finding of the atypical cells.  Dr. P. opined that had 
follow-up with complete diagnostic testing been performed 
sooner than later, perhaps the veteran would not have 
sustained significant surgical manipulation.  Subsequently, 
he stated that had there been more meticulous and closer 
follow-up an earlier finding of cancer would have occurred.  
Dr. H. stated that a person with a history of smoking and 
drinking was considered high risk for head and neck cancer 
and the veteran should have given been return appointments.  
(At the same time, it is noted that the veteran did not show 
up at Primary Care appointments that had been made.  
Appearing at that time and reporting complaints of continuing 
symptoms might have produced a different result.)  She 
further stated that even if the sore throat were attributed 
to HPV infection of the tonsil, follow-up would be warranted.  
She stated that VA was negligent in failing to recommend 
further examination, follow-up, biopsies, ENT's, and other 
medical treatment necessary for careful monitoring and 
reevaluation if symptoms failed to improve.  Finally, she 
stated that VA was not negligent in failing to recognize the 
serious and medical significance of the atypical change of 
the tonsil because the change in the tonsil was probably 
unrelated to the cancer that was later identified in the 
pyriform sinus.  The condition in the tonsil was 
appropriately evaluated and treated.  

With respect to the issues in controversy, the independent 
medical expert along with several experts in oncology noted 
above, have clearly opined that the presence of atypia would 
not justify further diagnostic testing or any treatment 
intervention; and VA's delay in performing a follow-up biopsy 
until 1996 did not result in additional surgical procedures 
to treat the veteran's throat cancer. 

Specifically, the opinion from Dr. H. is refuted by Dr. G.'s 
April 1998 statement.  In this statement Dr. G. stated that 
although smoking and drinking were well recognized risk 
factors for head and neck cancer, the veteran appeared to 
have an infectious process as evidenced by his koilocytic 
atypia associated with HPV.  Cancer was not entertained as 
part of the differential diagnosis at the time.  He opined 
that a reasonable standard of care was pursued at the VA 
following the koilocytic atypia.  While the diagnosis might 
have been a red herring that diverted the clinicians from the 
true underlying malignant process.  If VA physicians were 
misled by the diagnosis, most other similarly trained 
physicians might have been similarly deceived.  He stated 
that the clinicians involved did all they might reasonably 
have been expected to do given the available information.  

In a June 2000 statement, Dr. V. opined that he was 
impossible to state with conviction whether or not the 
alleged delay in diagnosis materially affected the outcome.  
Head and neck cancer were relatively slow in development, the 
pyriform sinus was a hidden area, and even early T1 lesions 
might require laryngectomy, neck dissection, and 
postoperative therapy.  

Dr. H.'s statement is again refuted by Dr. D.'s February 2002 
opinion.  In this opinion, Dr. D. stated that the veteran had 
a multifocal and aggressive disease that only diagnosed 
correctly at advanced stages and the surgical management 
remained that same, a radical resection, whether it was T1 or 
T4.  She further stated that there was no technology to 
differentiate between koilocytic atypia and precancerous 
lesion with the propensity to transform into malignancy.  

Finally, the independent medical expert opined that the 
appropriate work-up was done in this case.  The presence of 
atypia in the biopsy in November 1995 would not justify 
further diagnostic tests or any treatment intervention.  It 
would require six-month follow-up.  Unfortunately, six months 
later biopsies showed invasive cancer.  However, "atypia" 
on biopsy was a general term and did not indicate which cases 
would evolve to invasive cancer; it just dictated the 
necessity of follow-up.  The case was properly managed.  The 
failure to perform biopsy until June 1996 did not alter the 
prognosis.  The interval between the original biopsy in 
November 1995 and the diagnosis of invasive cancer in May 
1996 was short.  Again, it is noted that there were other 
appointments scheduled with the VA for which the veteran did 
not report.  Had he appeared and offered continuing 
complaints at those appointments, further evaluation might 
well have been undertaken at an earlier time.

With regard to Dr. P.'s statements, the Board finds his 
statements merely raised an inference of negligence.  The 
statements do not assert that VA breached the reasonable 
standard of care it merely suggests that if more than the 
reasonable standard of care had been applied a different 
outcome might have resulted.  Notably, the standard of care 
was addressed in the IME and other VA opinions noted above.  
Thus, Dr. P's statements have been afforded little probative 
value.  

Notably, the opinions from Drs. P. and H. have been rebutted 
by substantial evidence addressed herein.  The Board finds 
the medical opinion evidence of record indicates that, given 
the facts as known to VA, VA physicians undertook reasonable 
care in diagnosing and treating the veteran's koilocytic 
atypia and subsequent throat cancer.  

In summary, the preponderance of the competent and probative 
evidence demonstrates that the veteran, although diagnosed 
with advanced throat cancer six months following a biopsy of 
his right tonsil at a VA medical facility in November 1995, 
was accorded proper care.  The preponderance of the evidence 
also shows that the incurrence of any throat cancer was not 
the product of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or of an event not reasonably foreseeable.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of throat 
cancer as a result of VA treatment from November 1995 to June 
1996 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



